Case 3:15-cv-00898-RJD Document 78 Filed 10/03/18 Page lofi Page ID #625

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

DWAINE COLEMAN, )

Plaintiff,
VS. ! No. 15-CV-898-RJD
JAMES VINSON, et al.,

Defendants. )

STIPULATION FOR RELEASE OF EXHIBITS
It is hereby stipulated by and between plaintiff and defendant, through their respective
attorneys, that the exhibits tendered in the above-styled matter be released to the care, custody, and
control of the attorney of record for each party, until final judgment, appeal, or motion for new trial
has passed.
It is further stipulated that the undersigned attorneys are designated as custodians of the
exhibits listed on the attached Exhibit List, and that upon request of the Clerk of Court, they shall

deliver said exhibit(s) to the Clerk forthwith.

MMMM.

Attorney for Plaint#f C)

/ Attorney for Defendant

 
